DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.         In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.        Claims 1-24 are pending, claims 2-8 have been amended, and claims 1-8 are examined in this office action. Claims 9-24 have been withdrawn in previous Office action.
4.         Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
5.         The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Priority
6.        This application is a CON of 15/502,914 02/09/2017 PAT 10597574
15/502,914 is a 371 of PCT/US2015/041662 07/23/2015.

Terminal Disclaimer
7.         The terminal disclaimer filed on 08/04/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 

Response to Amendment
8.         Applicant's amendment filed on 08/04/21, has been fully considered and entered. 

Response to Arguments
9.         Applicant's arguments with respect to claims 2-8 objections filed on 08/04/21, have been fully considered but are moot in view of amendment. Accordingly, objection to claims 2-8 have been withdrawn.
10.        Applicant's arguments with respect  the rejection of claims 1-8 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph filed on 08/04/21, have been fully considered but are not persuasive. Applicants have argued that “The phrase "or less" is associated with recitation of an upper limit for the true crystallization temperature. Incorporating a lower limit for the true crystallization temperature is not possible
because those values are not known. However, there is an inherent limit to the true crystallization temperature because it must be obtained with a composition comprised of the recited components and having a density as recited in the claim. The phrase "or more" is associated with recitation of a lower limit for the density. A person of skill in the art understands that the densities can be higher than the recited density and that the
density cannot be infinitely higher than the density value recited in the claims. There is an inherent upper limit to the density that can be achieved for a composition comprised 
11.       Applicants arguments regarding double patenting rejections are moot in view of terminal disclaimer.

Claim Rejections - 35 USC § 112
12.      The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


13.      Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1, 3-6, 8, the recitation for the density “or more” with no upper limit is unclear. The lack of upper limit of density is considered indefinite as a fluid have limitless density. Further the specification para [0027] discloses many combinations of the densities to find out “more.” In this Office action no patentable weight given to the recitation “or more.” Applicants are required to delete the recitation “or more.”
          In claim 1, the recitation for the true crystallization temperature “or less” with no lower limit is unclear. The lack of lower limit of true crystallization temperature is considered indefinite as a fluid have limitless true crystallization temperature. In this Office action no patentable weight given to the recitation “or less.” Applicants are required to delete the recitation “or less.”
       Claims 2-8 depends from the rejected claim 1. 
       Appropriate correction is required.

Potential Allowable Subject Matter 
14.       The following is a statement of reasons for the indication of allowable subject matter:  The closest prior arts are (i) Duhlev (R. Duhlev, et al, Double salt formation in MBr2-M’-H2O and MCl2-M’Cl2-H2O system (M, M’= Mg, Ca, Mn, Zn, Cd), Z. anorg. Allg. Chem, 549 (1987), 225-232, and (ii) St. John (US 2016/0229705).
           Duhlev discloses a high concentration fluid composition comprises calcium bromide and manganese bromide (table 1). However, Duhlev does not disclose the density and the true crystallization temperature as instantly claimed. 
            St. John discloses an aqueous brine composition for the wellbore application, wherein the aqueous brine comprises bromide salts such as calcium bromide and . 

Conclusion
15.     Claims are not allowed (please See 112 rejection).
16.       THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
           Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUMAR R BHUSHAN whose telephone number is (313)446-4807.  The examiner can normally be reached on 9.00 AM to 5.50 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RANDY P GULAKOWSKI can be reached on (571)272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KUMAR R BHUSHAN/Primary Examiner, Art Unit 1768